19. Facility providing mid-term financial assistance for Member States' balances of payments
- Before the vote
(FR) Madam President, I would like to speak at this point, because we in the Committee on Economic and Monetary Affairs had a significant debate on the issues surrounding the loan, and the Group of the European People's Party (Christian Democrats) and European Democrats had tabled an amendment considering that there was no legal basis for a European loan.
We had agreed on an amendment that we drew up following an agreement with Mr Langen, who was the principal negotiator for the PPE Group, although not the shadow rapporteur for this matter, to add that there is no specific basis for the Community loan. It was under these circumstances that we tabled Amendment 2, so I am quite surprised that well-informed experts have told me that on the PPE list there was a minus against this amendment, and I would like to give Mr Langen the opportunity to correct the PPE list.
(DE) Madam President, there is no reason for me to explain how my group's voting list is put together. We have discussed it and, after re-examining it, we are able to give our full support to this motion.